DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
	Claims 1, 3-16 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (Influence of Regio- and Chemoselectivity on the Properties of Fluoro-Substituted Thienothiophene and Benzodithiophene Copolymers, 2015), and in view of Ye et al (Highly efficient 2D-conjugated benzodithiophene-based photovoltaic polymer with linear alkylthio side chain,2014) or Zhang et al (Realizing over 10% efficiency in polymer solar cell device optimization).
Regarding claim 1-4, Zhong et al teaches a polymer being used in solar cell and the polymer comprising first unit and second unit (scheme 2) where first unit is the same as claimed and R is 2-ethylhexyl. However, Zhong et al does not teach BDT having S bond to A3 and A4.

Ye et al teaches polymer solar cell comprising a BDTT:TS1 having S bond to A3 and A4 (scheme 1). 


Or alternatively:
Yang et al teaches polymer solar cell comprising a BDTT:TS1 having S bond to A3 and A4 (scheme 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to or replace one BDTT of Zhong et al by the BDTT:TS1 as taught by Zhang et al for high efficiency (conclusion) and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).


Regarding claim 5, since modified Yong et al teaches the claimed structure, it is considered to have a average molecular as claimed. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 6, since modified Yong et al teaches the claimed structure, it is considered to have a molecular weight distribution as claimed. It is noted that "Products of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 7, since modified Yong et al teaches the solvent being toluene [page 7617] and modified Yong et al teaches the claimed structure,  it is considered to solubility as claimed. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (Influence of Regio- and Chemoselectivity on the Properties of Fluoro-Substituted Thienothiophene and Benzodithiophene Copolymers, 2015), and Ye et al (Highly efficient 2D-conjugated benzodithiophene-based photovoltaic polymer with linear alkylthio side chain,2014) or Zhang et al (Realizing over 10% efficiency in polymer solar cell device optimization)and further in view of Kim et al (WO 2015122722, using PG pub 20160204349 as equivalent English translation)
Regarding claim 8, modified Zhong et al teaches the polymer as claimed, but modified Yong et al does not teach the organic solar cell as claimed.
Kim et al teaches a solar cell comprising the anode, the hole transport layer, the photoactive layer, the electron transport layer, and the cathode may also be arranged in this order[para 147].

Regarding claim 9, modified Zhong et al teaches the photoactive layer comprises one, two or more selected from the group consisting of an electron donor and an electron acceptor, and the electron donor comprises the copolymer [para 35, Kim et al].
Regarding claim 10, modified Zhong et al teaches he electron acceptor is selected from the group consisting of fullerene [para 150, Kim et al].
Regarding claim 11, modified Zhong et al teaches he electron donor and the electron acceptor form a bulk heterojunction (BHJ) [para 151].
Regarding claim 12, modified Zhong et al teaches the photoactive layer has a bilayer structure comprising an n-type organic material layer and a p-type organic material layer, and the p-type organic material layer comprises the copolymer [para 152].
Regarding claim 13, modified Zhong et al teaches the solar cell has an inverted structure in which the first electrode is a cathode and the second electrode is an anode, the organic solar cell further comprising: a cathode buffer layer provided between the photoactive layer and the first electrode; and an organic material layer comprising a fullerene derivative between the photoactive layer and the cathode buffer layer [para 147-148]
Regarding claim 15, modified ZHong et al teaches the method of making a solar cell comprising: preparing a substrate; forming a first electrode on one region of the substrate; forming an organic material layer comprising a photoactive layer on a top of the first electrode; and forming a second electrode on the organic material layer, wherein the photoactive layer comprises the copolymer of Claim 1 [para 147-148].
Regarding claim 16, modified ZHong et al teaches the photoactive layer being formed using toluene solvent and the copolymer [page 7617].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (Influence of Regio- and Chemoselectivity on the Properties of Fluoro-Substituted Thienothiophene and Benzodithiophene Copolymers, 2015), and Ye et al (Highly efficient 2D-conjugated benzodithiophene-based photovoltaic polymer with linear alkylthio side chain,2014) or Zhang et al (Realizing over 10% efficiency in polymer solar cell device optimization) and Kim et al (WO 2015122722, using PG pub 20160204349 as equivalent English translation) and further in view of O’Carroll et al (PG Pub 20140225091).
Regarding claim 14, modified Zhong et al teaches the claimed limitation, but modified Zhong et al does not teach anti-reflection layer.
O’carroll et al teaches a solar cell comprising an anti-reflection layer [para 69].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the anti-reflection layer of O’carroll et al on the top of electrode opposite the surface of photoactive layer of Zhong et al for improving the absorption [para 69].
Response to Arguments
Applicant’s arguments filed on  01/18/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.